DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments.
	The amendments filed 2/23/2022 have been entered. Claims 1,5,7-9, 16-19, 23-30 and 32-47 remain pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shei (US 2008/0023462).

A portable air fryer comprising (forced air mechanism 154 [0060]), when positioned on a horizontal surface (housing 102 on resting surface), a top (109), a bottom (111), a front (119), a rear (side opposite 119), first and second opposed sides (respectively 113 and 115), a first chamber (128) and a second chamber (multiple instances of 128 see figure 9 and 5), each of the first and second chambers having a rear wall (far end of 128), a bottom wall (bottom end of 128), an open front (121) and first and second laterally opposed walls (lateral confines of 128), wherein a first cooking container (103) is slideably insertable through the open front of the first chamber into the first chamber (“The openings 121 are sized for sliding each tray 103 either into or out of the compartment 128.” [0054]) and a second cooking container (multiple instances of 130) is slidably insertable through the open front of the second chamber into the second chamber, each cooking container having a lower surface (bottom surface of 103), an open top (see open top of 103 in figure 5) and sidewalls (see side walls of 103 in figure 5) extending upwardly from the lower surface (see figure 5). 
wherein, when the first cooking container is positioned in the first chamber, a first cooking volume is provided (interior of 103 as confined by compartment 128, see food within 103 in figure 6) which comprises the lower surface of the first cooking container, the sidewalls of the first cooking container and an upper end (upper end of 128) of the first chamber and a second cooking volume (multiple chambers 128 “The holding oven 101 has vertical partitions 126 and horizontal partitions 127 within the cabinet 102 dividing the interior 112 thereof into a plurality of separate, thermally isolated holding compartments 128” [0053]) is provided which comprises the lower surface of the second cooking container (same as first cooking volume), the sidewalls of the second cooking container and an upper end of the second chamber (same as first cooking volume), and wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber (cooking chambers 128 are independently operated “the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066]), and2Appl. No. 16/754,114 Amdt. dated February 23, 2022Reply to non-final Office Action of February 18, 2022wherein cooking conditions in each of the first and second cooking volumes are individually controllable (control mechanism 140 provides independent control to cooking and fan fucntions “the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066] further detail of independent fan control under mechanism 140 see [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1,16, 17, 30 and 32-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kui (WO 2016/062513 A1) Shei. 

Regarding claim 1, Kui A portable air fryer comprising, when positioned on a horizontal surface (resting surface to 10), a top (top of 10), a bottom (bottom of 10), a front (front of 10), a rear (rear of 10) and first and second opposed sides (first and second opposite sides of 10),
A first chamber (space for receiving cooking container 112) and, each of the first chambers having a rear wall (rear of 10 where cooking container 112 is received), a bottom wall (bottom of 110 where cooking container 112 is received there over), an open front (open end of 110 receiving 112) and first and second laterally opposed walls (sidewalls adjacent open front of 110),
 wherein a first cooking container (112) is slideably insertable through the open front of the first chamber into the first chamber (see figure 6 showing insertion of cooking container 112 within 110), each cooking container having a lower surface (bottom of 14), an open top (see open top of 14 as indicated by arrows of heat transfer shown in figure 5) and sidewalls (sides of 14 and or 144) extending upwardly from the lower surface 
wherein, when the first cooking container is positioned in the first chamber, a first cooking volume (interior of 112 with 10) is provided in the first cooking container which comprises the lower surface of the first cooking container, the sidewalls of the first cooking container and an upper end of the first chamber and, 
wherein cooking conditions in each of the first and second cooking volumes are individually controllable (different treatment of cooking condition between cooking containers “if the food 200 is better to be prepared by combination of low- temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status. If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines). Therefore, two kinds of food 200 and 300 can be prepared at the same time by using the apparatus 10,” (page 11, lines 16-22)).
Kui is silent regarding a second chamber and a second cooking container that is slidably insertable through the open front of the second chamber into the second chamber,
a second cooking volume is provided which comprises the lower surface of the second cooking container, the sidewalls of the second cooking container and an upper end of the second chamber, and 
wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber,
However Shei teaches a convection cooking device (101) having (Fig-1-5) a second chamber (plurality of 128) and a second cooking container (plurality of 3/103) that is slidably insertable through the open front (121) of the second chamber into the second chamber,
a second cooking volume (interior of cooking container within chamber) is provided which comprises the lower surface (of 3/103) of the second cooking container, the sidewalls (of 3/103) of the second cooking container and an upper end (of 3/103) of the second chamber, and 
wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber (cooking containers are operated independently “It is understood that the control mechanism 140 may independently operate the heat sources 146 in the compartments 128,” [0066]).
The advantage of a second chamber and a second cooking container that is slidably insertable through the open front of the second chamber into the second chamber,a second cooking volume is provided which comprises the lower surface of the second cooking container, the sidewalls of the second cooking container and an upper end of the second chamber, and 
wherein the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber, is to provide complete independent control of cooking parameters between separate cooking volumes of the same cooking apparatus wherein cooking containers are accesses independently:
 “It is understood that the control mechanism 140 may independently operate the heat sources 146 in the compartments 128, such that the heat source 146 for one compartment may be actuated while the corresponding heat source for another compartment is at a different level of activation or deactivated. Additionally, the control mechanism 140 may independently operate the upper and lower duct heat sources 170, 172 such that neither, one or both heat sources in a flow path may be operating, and such that, for example, the top heat source may be operated in one tier while the bottom heat source may be operated in another tier. Using a keypad 142 or other suitable operator input device, the control mechanism 140 can be programmed to control the heat sources 146, 170 and 172 to adjust various parameters, such as, for example, the ambient hold time, the heated hold time, the total hold time, the percentage heater on time, the time base of the duty cycle, the cook or rethermalization time, and/or the temperature, as more fully described below. As such, the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Shei, by modifying the single removable cooking container having separate cooking spaces (via cooking chamber zone divider 144, see figure 8 and page 11 2nd and 3rd paragraphs) of Kui, with the independently removable independently operable features of the multiple cooking container system of Shei, to provide complete independent control of cooking parameters between cooking volumes of the same cooking apparatus. 

Regarding claim 16, Kui discloses the portable air fryer of claim 1, Kui further discloses wherein the portable air fryer is operable to control the cooking conditions in the first cooking volume of the first cooking container and the portable air fryer is also operable to separately control the cooking conditions in the second cooking volume of the second cooking container  (different treatment of cooking condition between cooking containers “if the food 200 is better to be prepared by combination of low- temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status. If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines). Therefore, two kinds of food 200 and 300 can be prepared at the same time by using the apparatus 10,” (page 11, lines 16-22), temperature adjusted by steam “wherein the controller controls the steam generator to spray the generated steam through the nozzles when the sensed temperature falls in a predetermined range” (column 3, lines 2-5)).

Regarding claim 17, Kui discloses the portable air fryer of claim 16, Kui further discloses wherein the portable air fryer is programmable to individually control the cooking conditions in each of the first and second cooking containers (“the controller controls the steam generator to spray the generated steam through the nozzles when the sensed temperature falls in a predetermined range.” (column 3, lines 2-5)).

Regarding claim 30, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-6) wherein one of the sidewalls of the first cooking container is a front wall (front wall of 14) and, when the first cooking container is positioned in the portable air fryer (see figure 6, showing 14 positionable in air fryer), the front wall is a front of the first cooking volume (see wall 14 next to food 100 within cooking volume).

Regarding claim 32, Kui as modified by Shei teaches the portable air fryer of claim 1, Kui as already modified by Shei teaches wherein the portable air fryer is operable to cook food placed in the second cooking chamber while the first cooking container is removed from the first cooking chamber (cooking volumes are operated independently of each other “As such, the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” Shei [0066]).

Regarding claim 33, Kui as modified by Shei teaches the portable air fryer of claim 1, Kui as already modified by Shei teaches wherein the second cooking volume remains substantially closed while the first cooking container is removed from the first cooking chamber (“air fryer” of Kui necessitates closed cooking environment for convection, multitude of cooking environments as already modified by Shei, see [0062]).

Regarding claim 34, Kui as modified by Shei teaches the portable air fryer of claim 1, Kui as already modified by Shei teaches wherein, when the first cooking container is positioned in the first cooking volume, the first cooking container has a handle extending outwardly from a front wall of the first cooking container (116 Kui) and, when the second cooking container (plurality of independent cooking containers as modified by Shei in claim 1 [0066]) is positioned in the second cooking volume, the second cooking container has a handle (116 Kui) extending outwardly from a front wall of the second cooking container.

Regarding claim 35, Kui teaches a portable cooking apparatus comprising, when positioned on a horizontal surface (resting surface to 10), a top (top of 10), a bottom (bottom of 10), a front (front of 10), a rear (rear of 10), first and second opposed sides (of 10), a first chamber (space for receiving cooking container 112),
wherein a first cooking container (112) is slideably insertable (see figure 6 showing insertion of cooking container 112 within 110) through an open front (open end of 110) of the first chamber into the first chamber 
wherein, when the first cooking container is positioned in the first chamber, a first cooking volume (interior of 112 with 10) is provided, 
Kui is silent regarding wherein a second cooking container is slidably insertable through an open front of the second chamber into a second chamber 
wherein, when the second cooking container is positioned in the second chamber, a second cooking volume is provided, and 
wherein, when food is positioned in the second cooking container, the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber, whereby the portable air fryer is operable to cook the food in the second cooking while the first cooking container is removed from the first cooking chamber.
However Shei teaches (Fig-1-5) wherein a second cooking container (3/103) is slidably insertable through an open front (121) of a second chamber (128) into the second chamber 
wherein, when the second cooking container is positioned in the second chamber, a second cooking volume (interior of cooking container within chamber) is provided, and 
wherein, when food is positioned in the second cooking container (purpose of cooking chamber), the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber (cooking containers are of independent configuration to each chamber 128, see figures 1 and 5), whereby the portable air fryer is operable to cook the food in the second cooking while the first cooking container is removed from the first cooking chamber (“the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066]).
The advantage of wherein a second cooking container is slidably insertable through an open front of the second chamber into the second chamber 
wherein, when the second cooking container is positioned in the second chamber, a second cooking volume is provided, and 
wherein, when food is positioned in the second cooking container, the first cooking container is removable from the first cooking chamber while the second cooking container remains in the second cooking chamber, whereby the portable air fryer is operable to cook the food in the second cooking while the first cooking container is removed from the first cooking chamber, is to provide complete independent control of cooking parameters between separate cooking volumes of the same cooking apparatus:
 “It is understood that the control mechanism 140 may independently operate the heat sources 146 in the compartments 128, such that the heat source 146 for one compartment may be actuated while the corresponding heat source for another compartment is at a different level of activation or deactivated. Additionally, the control mechanism 140 may independently operate the upper and lower duct heat sources 170, 172 such that neither, one or both heat sources in a flow path may be operating, and such that, for example, the top heat source may be operated in one tier while the bottom heat source may be operated in another tier. Using a keypad 142 or other suitable operator input device, the control mechanism 140 can be programmed to control the heat sources 146, 170 and 172 to adjust various parameters, such as, for example, the ambient hold time, the heated hold time, the total hold time, the percentage heater on time, the time base of the duty cycle, the cook or rethermalization time, and/or the temperature, as more fully described below. As such, the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Shei, by adding to the single removable cooking container system of Kui, the multiple removable cooking container feature of Shei, to provide complete independent control of cooking parameters between separate cooking volumes of the same cooking apparatus. 

Regarding claim 36, Kui as modified by Shei teaches the portable air fryer of claim 35, Kui as already modified by Shei teaches wherein cooking conditions in each of the first and second cooking volumes are individually controllable (“the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” Shei [0066]).

Regarding claim 37, Kui as modified by Shei discloses the portable cooking apparatus of claim 35 Kui further discloses (Fig-5) wherein the first cooking volume is defined by the first cooking container and the first chamber (cooking volume as defined by interior of 112 confined by 110, see figure 5).

Regarding claim 38, Kui as modified by Shei teaches the portable cooking apparatus of claim 35, Kui as already modified by Shei teaches wherein the second cooking volume remains substantially closed while the first cooking container is removed from the first cooking chamber (“air fryer” of Kui necessitates closed cooking environment for convection, additionally Figures 1-5 of Shei provides multiple independently removable cooking vessels 3/103 while also providing for convection heating, see Shei [0062]).

Regarding claim 39, Kui as modified by Shei teaches the portable cooking apparatus of claim 35 Kui as already modified by the multiplication of cooking containers of Shei teaches wherein, when the first cooking container is positioned in the first cooking volume, the first cooking container has a handle (116) extending outwardly from a front wall of the first cooking container and, when the second cooking container is positioned in the second cooking volume, the second cooking container has a handle (plurality of independent cooking containers as modified by Shei in claim 35 [0066]) extending outwardly from a front wall of the second cooking container.

Regarding claim 40, a portable cooking apparatus comprising, when positioned on a horizontal surface, a top, a bottom, a front, a rear, first and second opposed sides, a first chamber and a second chamber,
wherein a first cooking container (112) is slideably insertable (see figure 6 showing insertion of cooking container 112 within 110) through an open front (open end of 110) of the first chamber into the first chamber wherein, when the first cooking container is positioned in the first chamber, a first cooking volume (interior of 112 with 10) is provided, wherein a second cooking container is slidably insertable through an open front of the second chamber into the second chamber 
wherein, when the second cooking container is positioned in the second chamber, a second cooking volume (interior of cooking container within chamber) is provided, and 
wherein, the second cooking volume remains substantially closed while the first cooking container is removed from the first cooking chamber (“air fryer” of Kui necessitates closed cooking environment for convection, additionally Figure 2 of Shei provides independent cooking vessels 3 with closure via cooking vessel cover 55 while also providing for convection heating [0062]).

Regarding claim 41, Kui as modified by Shei teaches the portable cooking apparatus of claim 40, Kui as already modified by Shei teaches wherein cooking conditions in each of the first and second cooking volumes are individually controllable (“the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066]).

Regarding claim 42, Kui teaches (Fig-8) the portable cooking apparatus of claim 40 wherein the first cooking volume is defined by the first cooking container and the first chamber (division board 144 may be withdrawn to treat the cooking container 112 as a single cooking volume “The division board 144 can be optionally placed in the food preparation chamber 140 to divide it into two food preparation areas which can prepare two different kinds of food, such as shown food 200 and food 300, at the same time.” (page 11, lines 11-22)).

Regarding claim 43, Kui as modified by Shei teaches the portable cooking apparatus of claim 40, Kui as already modified by Shei further discloses wherein, when the first cooking container is positioned in the first cooking volume, the first cooking container has a handle (116, Kui) extending outwardly from a front wall (exposed wall of 112 having handle, Kui) of the first cooking container and, when the second cooking container is positioned in the second cooking volume, the second cooking container has a handle extending outwardly from a front wall of the second cooking container (multitude of cooking containers of Kui as already modified by Shei in dependence to claim 40 having multiple independently operated cooking containers, see [0066] of Shei).

Regarding claim 44, Kui discloses (Fig-5-6) a portable cooking apparatus comprising: 
a. a first chamber (interior of 110 configured to accommodate 112, see figure 5) wherein a first cooking container (112) is slideably insertable (see figure 6 showing insertion of cooking container 112 within 110) through an opening (open front of 110) of the first chamber into the first chamber 
wherein, when the first cooking container is positioned in the first chamber, a first cooking volume (interior of 112 when within 110) is provided and the opening of the first chamber is closed (closed via handle wall (handle 116) of 112, see figure 5); 
c. a first fan (192) associated with the first cooking volume whereby the first fan is operable to produce a first flow of air in the first cooking volume (see airflow as indicated by arrows of figure 5); 
e. a first heating element (13) in thermal communication with the first cooking volume (airflow as indicated by arrows providing circulation between heating element 13 and interior of 112 which defines cooking volume within 110, see figure 5); and, 
Kui is silent regarding a multiple of cooking components as follows:
 b. a second chamber wherein a second cooking container is slidably insertable through an open front of the second chamber into the second chamber wherein, when the second cooking container is positioned in the second chamber, a second cooking volume is provided and the opening of the second chamber is closed; 
d. a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume; 
f. a second heating element in thermal communication with the second cooking volume wherein cooking conditions in each of the first and second cooking volumes are individually controllable.
However Kui in view of a multiple of cooking components of Shei teaches:
 b. a second chamber (plurality of chambers 132, see figure 5 of Shei) wherein a second cooking container (plurality of 3/103, see figures 1 and 5 Shei) is slidably insertable through an open front (121 Shei) of the second chamber into the second chamber wherein, when the second cooking container is positioned in the second chamber, a second cooking volume (interior of 3/103 when within cooking apparatus of Shei) is provided and the opening of the second chamber is closed; 
d. a second fan (convection fan 192 of Kui in relation to individual cooking container 112, see figure 5 of Kui) is associated with the second cooking volume (provided by multiple cooking containers of Shei, see below advantage paragraph [0066]) whereby the second fan is operable to produce a second flow of air in the second cooking volume (nature of convection cooking fans); 
f. a second heating element (13 of Kui) in thermal communication with the second cooking volume wherein cooking conditions in each of the first and second cooking volumes are individually controllable (independent control of multiple heating chambers “the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” Shei [0066]).
The advantage of providing a multitude of cooking container components, is to provide complete independent control of cooking parameters between separate cooking volumes of the same cooking apparatus:
 “It is understood that the control mechanism 140 may independently operate the heat sources 146 in the compartments 128, such that the heat source 146 for one compartment may be actuated while the corresponding heat source for another compartment is at a different level of activation or deactivated. Additionally, the control mechanism 140 may independently operate the upper and lower duct heat sources 170, 172 such that neither, one or both heat sources in a flow path may be operating, and such that, for example, the top heat source may be operated in one tier while the bottom heat source may be operated in another tier. Using a keypad 142 or other suitable operator input device, the control mechanism 140 can be programmed to control the heat sources 146, 170 and 172 to adjust various parameters, such as, for example, the ambient hold time, the heated hold time, the total hold time, the percentage heater on time, the time base of the duty cycle, the cook or rethermalization time, and/or the temperature, as more fully described below. As such, the control mechanism 140 controls operation of the heat sources 146 independent of one another so that the temperature in each compartment 128 may be independently controlled.” [0066].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Shei, by adding to the single removable cooking container system of Kui, the multiple removable cooking container feature of Shei, to provide complete independent control of cooking parameters between separate cooking volumes of the same cooking apparatus. 

Regarding claim 45, Kui as modified by Shei teaches the portable cooking apparatus of claim 44, Kui as already modified by Shei teaches wherein the second cooking volume remains substantially closed while the first cooking container is removed from the first cooking chamber (“air fryer” of Kui necessitates closed cooking environment for convection in view of the multiple of cooking containers as already modified by Shei see [0066]).

Regarding claim 46, Kui as modified by Shei teaches the portable cooking apparatus of claim 44, Kui as already modified by Shei teaches wherein the first cooking volume is defined by the first cooking container and the first chamber (food 100 within open top confines of 112 and within closure of 110, see figure 5 of Kui), the first heating element (13 of Kui) is provided at an upper end of the first chamber (13 above 112, see figure 5 of Kui), the second cooking volume (multiple of cooking containers means provided by Shei, see [0066]) is defined by the second cooking container and the second chamber, and the second heating element is provided at an upper end of the second chamber (see arrangement of cooking components of Kui figure 5 in view of the multitude of cooking container/compartments as already modified by Shei [0066]).

Regarding claim 47, Kui as modified by Shei teaches the portable cooking apparatus of claim 44, Kui as already modified by Shei teaches wherein, when the first cooking container (first instance of 112 Kui) is positioned in the first cooking volume, the first cooking container has a handle (first instance 116 of Kui) extending outwardly from a front wall (first instance of handled wall of 112 of Kui) of the first cooking container and, when the second cooking container (second instance of 112 of Kui as modified by the multitude of cooking containers with components of Shei, see Shei [0062]) is positioned in the second cooking volume, the second cooking container has a handle (second instance of 116 of Kui) extending outwardly from a front wall (second instance handled wall of 112 of Kui) of the second cooking container (see figure 5 of Kui showing handle 116 attached to 112).

Claims 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Hartfelder (US 2009/0126580).

Regarding claim 5, Kui discloses the portable air fryer of claim 2 Kui is silent regarding wherein each cooking volume has its own heating element positioned at an upper end thereof.
However Hartfelder teaches wherein each cooking volume has its own heating element positioned at an upper end thereof (individual heating areas may have individual heating means “Each of heating compartments 24 and 26 may be heated by a respective heating system. In an exemplary embodiment, each heating system includes one or more resistive heaters for heating its respective compartment from above and/or from below.” [0037]).
The advantage of providing individual heating components to the top of individual cooking compartments is to control the temperature of individual cooking compartments (emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.

Regarding claim 18, Kui discloses the portable air fryer of claim 16, Kui is silent regarding wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed at a common time.
However Hartfeld teaches wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed at a common time (because temperatures are programable to specific cooking zones, the completion of cooking between said specific cooking zones is possible to be time concurrent between different food types, emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” Hartfelder [0038])).
The advantage of wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed at a common time, is to provide individual heating components to individual cooking compartments to control the temperature of individual cooking compartments, emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.

Regarding claim 19, Kui discloses the portable air fryer of claim 16, Kui is silent regarding wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed in a particular sequence
However Hartfelder teaches wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed in a particular sequence (because temperatures are a function of the operator to specific cooking zones, the sequence of cooking between said specific cooking zones is operator defined, emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” Hartfelder [0038])).
The advantage of wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed in a particular sequence is to provide individual heating components to individual cooking compartments to control the temperature of individual cooking compartments, emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Hartfelder and in further view of Moon (US 2018/0255971).

Regarding claim 7, Kui disclose the portable air fryer of claim 2, Kui is silent regarding wherein each cooking zone has at least one infrared heating element positioned above the cooking zone.	However Hartfelder teaches wherein each cooking volume has its own heating element positioned at an upper end thereof (individual heating areas may have individual heating means “Each of heating compartments 24 and 26 may be heated by a respective heating system. In an exemplary embodiment, each heating system includes one or more resistive heaters for heating its respective compartment from above and/or from below.” [0037]).
The advantage of providing individual heating components to the top of individual cooking compartments is to control the temperature of individual cooking compartments (emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.
Kui in view of Hartfelder is silent regarding the heating elements being infrared.
However Moon teaches wherein each cooking volume wherein the heating element comprises at least one infrared heating element (“The heating source 24 is preferably positioned directly above the cooking chamber and includes an infrared heating element” [0039]).
The advantage the heating element comprises at least one infrared heating element, is to increase efficiency “The heating source 24 is preferably positioned directly above the cooking chamber and includes an infrared heating element, as they are known to be more efficient than other heating elements” [0039].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui as already modified by Hartfelder, further with Moon, by modifying to the multiple heating element system of Kui, the infrared heating element type of Hartfelder, to increase efficiency of in heating. 
Kui as modified by Hartfelder and Moon is anticipative of a common heating element positioned below at least two cooking zones (primary reference Kui (Fig-8) anticipates the use of a single heat source (13) providing a plurality of cooking zones (1411/1412) with heat, and a plurality of cooking environment adjusters (127) provide said cooking zones with differentiated cooking environments, while the modification of Kui by Hartfelder above teaches individual cooking environment adjusting heaters above and or below each cooking zone).

Regarding claim 8, Kui as modified by Moon discloses the portable air fryer of claim 7, Kui as modified by Moon further teaches wherein an IR absorber (Moon -divider (35) and partially the floor of (16), system is enclosed by basket 18 and casing 12, therefore all IR photons not escaping out of the device are absorbed to the material of the device or food within) is provided between the cooking zones and the common heating element (see Moon figure 2 showing casing 12 basket 18 and divider 35 all capable of absorbing IR).

Regarding claim 9, Kui as modified by Moon discloses the portable air fryer of claim 8, Kui as modified by Moon further teaches wherein the IR absorber has portions that have differing rates of IR absorption (see Moon figure 2 and 7 -top and sides of 35 will inherently absorb different amounts of radiations because of proximity to expanding IR photons source and relative angle to expanding IR photons source of the horizontal top and vertical sides of 35 and horizontal portions of base of portion of 16). 

Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Kwon (US 2012/0272832).

Regarding claim 23, Kui discloses the portable air fryer of claim 1 Kui further discloses wherein each of the first and second cooking volumes is operable in a forced convection mode of operation (fan speed of forced convection system is adjustable for different cooking requirements “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).
Kui is silent regarding wherein the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation.
However Kwon teaches the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by modifying the singular controllable convection speed controlled fan of Kui, with the individual to cooking zone convection fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 24, Kui discloses the portable air fryer of claim 22, Kui further discloses wherein the first flow rate of air in the first cooking volume is produced by a first fan (fan speed of forced convection system is adjustable for different cooking requirements “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).
Kui is silent regarding the second flow rate of air in the second cooking volume is produced by a second fan.
However Kwon teaches the second flow rate of air in the second cooking volume is produced by a second fan (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of the second flow rate of air in the second cooking volume is produced by a second fan, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by modifying the singular controllable convection speed controlled fan of Kui, with the individual to zone second convection fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 25, Kui discloses the portable air fryer of claim 1 further comprising a first fan associated with the first cooking volume whereby the first fan is operable to produce a first flow of air in the first cooking volume (fan speed of forced convection system is adjustable for different cooking requirements “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).
Kui is silent regarding a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume.
However Kwon teaches a second fan (fans 53/54) is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume. (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by adding to the singular fan to multiple cooking area system of Kui, the second fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 26, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) further comprising a first fan (192) that is positioned above the first cooking volume (see figure 1 in view of figure 8, having fan 192 above cooking volumes 1411 and 1412).
Kui is silent regarding a second fan that is positioned above the second cooking volume.
However Kwon in view of the above cooking volume placement of the fan of Kui teaches the addition of a second fan (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of a second fan, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by adding to the singular above cooking area fan of Kui, the second fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 27, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) wherein the first cooking volume has a first heating element positioned at an upper end thereof and a first fan positioned above the first heating element (see figure 1 in view of figure 8, having fan 192 and heating element 13 above cooking volumes 1411 and 1412).
Kui is silent regarding and the second cooking volume has a second heating element positioned at an upper end thereof.
However Hartfelder teaches the second cooking volume has a second heating element positioned at an upper end thereof (individual heating areas may have individual heating means “Each of heating compartments 24 and 26 may be heated by a respective heating system. In an exemplary embodiment, each heating system includes one or more resistive heaters for heating its respective compartment from above and/or from below.” [0037]).
The advantage of providing individual heating components to the top of individual cooking compartments is to control the temperature of individual cooking compartments (emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.
Kui as modified by Hartfelder is silent regarding a second fan positioned above the second heating element.
However Kwon teaches a second fan (fans 53/54) is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume. (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui as already modified with Hartfelder, further with Kwon, by adding to the above cooking volume heating and fan system of Kui, the second fan of Kwon to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 28, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) wherein the first cooking volume has a first heating element (13) and a first fan (192) positioned at an upper end thereof (see figure 1 in view of figure 8, having fan 192 and heating element 13 above cooking volumes 1411 and 1412).
Kui is silent regarding the second cooking volume has a second heating element.
However Hartfelder teaches the second cooking volume has a second heating element (individual heating areas may have individual heating means “Each of heating compartments 24 and 26 may be heated by a respective heating system. In an exemplary embodiment, each heating system includes one or more resistive heaters for heating its respective compartment from above and/or from below.” [0037]).
The advantage of providing individual heating components to the top of individual cooking compartments is to control the temperature of individual cooking compartments (emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.
Kui as modified by Hartfelder is silent regarding a second fan positioned at an upper end thereof (thereof the cooking second cooking volume).
However Kwon teaches a second fan (fans 53/54) positioned at an upper end thereof (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of and a second fan positioned at an upper end thereof, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui as already modified with Hartfelder, further with Kwon, by adding to the above cooking volume heating and fan system of Kui, the second fan of Kwon to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 29, Kui as modified by Kwon teaches the portable air fryer of claim 27, Kui as already modified by Kwon further teaches wherein the first fan and the second fan are independently controllable (operation of components of cooking zones are independently operable “If desired, a user may use the cooking chamber 40 in a partitioned state, wherein the first and second cooking chambers 41 and 42 are partitioned, by mounting the divider 70 in the cooking chamber 40. In this case, in order to apply a variety of temperature conditions in the first and second cooking chambers 41 and 42, a user may operate only a portion or all of the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54. That is, a user may operate the broil heater 50 and the upper convection fan 53, operate the bake heater 51, the convection heater 52, and the lower convection heater 54, or operate the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54.” [0069]  -Kwon, while the fan speed of Kui is variable “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendments new prior art Shei provides for multiple fully independently controlled and removable cooking containers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761